The following opinion on rehearing was filed October 20, 1922. Former judgment of reversal vacated, and judgment of district cotw’t affirmed.
Heard before Morrissey, O. J., Dean, Rose and Day, JJ., Redick and Shepherd, District Judges.
Day, J.
Upon consideration of the defendant’s motion for a rehearing in this case, the court ordered a reargument, *596which, has been made. Our former opinion is reported, ante p. 589, wherein the issues are clearly defined, and need not be here repeated.
It was the plaintiff’s theory that the instrument sued upon was a complete, binding and effective contract in all respects, except that the number of bushels of wheat was by inadvertence left blank, and as to that item the plaintiff maintained that he had the right to show by parol testimony the number of bushels sold. As to the other features of the instrument the plaintiff is insistent that its terms could not be modified or explained by parol. The theory of the defendant was that certain conditions precedent were to be performed before the instrument was to become a binding contract, one of them being that the instrument should be signed by Moise Roulier, a brother of the defendant, who was a part owner of the wheat. Defendant insisted that parol testimony was admissible to show that the instrument newer became in fact a contract.
In our former opinion the classes of cases in which parol testimony is admissible and those in which it is not admissible are clearly distinguished, and we are satisfied with the principles of law as therein announced. Upon a reexamination of the record, however, we are now convinced that we were in error in holding that the facts showed a condition subsequent, and that therefore the testimony offered was improper as tending to vary the terms of the written contract. We think it a fair inference from the record that the plaintiff knew before the instrument was signed by the defendant that Moise Roulier was a part owner of the wheat proposed to be purchased. This being true, it is probable that the plaintiff would desire that both the owners sign the instrument, and is a circumstance which corroborates the defendant in his statement that the paper was not to be a contract until signed by his brother Moise.
Considering all of the circumstances in evidence, together with the direct testimony of the defendant that the instrument was not to become an effective contract until *597after it was signed by Moise Roulier and delivered to the plaintiff, we are convinced that the question" as to whether there was in fact an existing contract was a question of fact to be submitted to the jury. The trial court took this theory and submitted to the jury the question as to whether the instrument was to be signed by Moise before it became effective.
Upon a further consideration of the record, we are convinced that our former conclusion as to the facts was erroneous, and that the issues were properly presented to the jury by the trial court.
It appearing that there is no error in the record, our former judgment of reversal is vacated and set aside, and the judgment of the district court
Affirmed.